 1   JOHN L. BURRIS, Esq. SBN 69888
     ADANTE D. POINTER, Esq. 236229
 2   MELISSA C. NOLD, Esq. SBN 301378
     LAW OFFICES OF JOHN L. BURRIS
 3   Airport Corporate Centre
     7677 Oakport Street, Suite 1120
 4   Oakland, California 94621
     Telephone: (510) 839-5200
 5   Facsimile: (510) 839-3882
     john.burris@johnburrislaw.com
 6   adante.pointer@johnburrisalaw.com
     melissa.nold@johnburrislaw.com
 7
     Attorneys for Plaintiff ADRIAN BURRELL
 8

 9   JASON ROSS, Esq. SBN 282921
     KNOX & ROSS LAW GROUP
10   3661 Grand Avenue, Suite 205
     Oakland, California 94610
11   Telephone: (510) 240-5278
     jjmross@knoxrosslaw.com
12
     Attorney for Plaintiff MICHAEL WALTON
13

14

15                               UNITED STATES DISTRICT COURT
16                              EASTERN DISTRICT OF CALIFORNIA
17
     ADRIAN BURRELL, an individual; and                    CASE NO.: 2:19-cv-01898-WBS-
18                                                         KJN
     MICHAEL WALTON, an individual,
19

20
                                  Plaintiffs,
                                                           STIPULATION AND PROPOSED
            vs.                                            ORDER TO RESET CASE
21                                                         STATUS CONFERENCE
22   CITY OF VALLEJO, a municipal corporation;
     ANDREW BIDOU, in his official capacity as
23
     Chief of Police; DAVID MCLAUGHLIN,
24   individually and in his official capacity as Police
     Officer for the CITY OF VALLEJO; and DOES
25   1-50, individually and in their official capacities
     as Police Officers for the CITY OF VALLEJO,
26
     jointly and severally,
27
                                  Defendants.
28




                                                       1
 1   TO THE CLERK OF THE COURT, ALL PARTIES, AND THEIR ATTORNEYS
 2   OF RECORD:
 3
           A Status Conference in this matter is currently set for February 4, 2020. The
 4
     parties respectfully request to reset the hearing date to March 16, 2020.
 5
           The good cause being, defendants have not yet filed their responsive pleading
 6
     and are unable to speak to issue which might be raised in Plaintiffs’ Amended
 7
     Complaint.
 8
           The parties respectfully request permission to reset the Status Conference to
 9

10
     March 16, 2020.

11                                                   Respectfully submitted,

12   Dated: January 29, 2020           LAW OFFICES OF JOHN L. BURRIS
13                                            By:    /s/ Melissa Nold
14
                                                     MELISSA NOLD
                                                     ADANTE D. POINTER
15                                                   JOHN L. BURRIS
                                                     Attorneys for Plaintiff
16                                                   ADRIAN BURRELL
17
     DATED: January 29, 2020

18

19
                                              By: /s/Jason Knox
20                                                Jason Know
                                                  Attorney for Plaintiff
21                                                MICHAEL WALTON
22   DATED: January 29, 2020
23                                            By: /s/ Kevin Allen
24                                                   Kevin Allen
                                                     Attorneys for Defendants
25                                                   CITY OF VALLEJO
26

27

28




                                                 2
 1                                        ORDER
 2          Good cause appearing and pursuant to the stipulation of the parties, the Status Conference
 3
     will be reset to March 16, 2020 at 1:30 p.m. in Courtroom 5. A joint status report shall be filed
 4
     no later than March 2, 2020.
 5

 6
     IT IS SO ORDERED.
 7

 8
     Dated: January 30, 2020
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                                     3
